                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK


                            JUDGMENT IN A CIVIL CASE

Amy Lynn Smith

             Plaintiff(s)
       vs.                               CASE NUMBER: 6:18-cv-873 (DJS)

Commissioner of Social Security
          Defendant(s)

Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that Plaintiff’s Motion for Attorneys’ Fees (Dkt. No.
24) is GRANTED; that Attorney Olinsky is awarded the sum of $8,418.00 as fees
pursuant to 42 U.S.C. § 406(b), to be paid f rom the amount withheld by the
Commissioner of Social Security from the past due benefits awarded to Plaintiff; that
Attorney Olinsky is directed to remit to Plaintiff the sum of $5,658.43 that was previously
awarded (and received) as attorneys’ fees pursuant to the EAJA.

All of the above pursuant to the order of the Honorable Daniel J. Stewart, dated the 23 rd
day of June, 2021.


DATED: June 23, 2021




                                                s/Kathy Rogers
                                                Deputy Clerk
